NO. 07-07-0086-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 14, 2007

______________________________


TOMAS RODRIGUEZ, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee


_________________________________

FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

NO. A-4022-06-01; HON. ROBERT W. KINKAID, JR., PRESIDING

_______________________________________
 
ORDER ON MOTION TO ABATE AND REMAND
_______________________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Pending before the court is a “Motion to Abate and Remand” filed by appellant on
November 27, 2007.  In his motion, appellant requests we abate the cause back to the trial
court because portions of the appellate record are missing.  Specifically, according to
appellant, the second volume of the Reporter’s Record is missing the testimony of Tomas
Rodriguez, and a hearing held on November 10, 2007, was not made part of the record. 
We deny the motion for the following reason.
          Appellant was convicted of aggravated sexual assault of a child on March 9, 2007,
and on March 14, 2007, appellant filed his notice of appeal.  The clerk’s record and the
reporter’s record were filed on June 6, 2007, and September 7, 2007, respectively. 
Therefore, appellant’s brief was due October 8, 2007.  However, on October 9, 2007,
appellant moved for an extension of time to file his brief which was granted to November
7, 2007.  On November 7, 2007, appellant, again, requested an extension of time to file his
brief.  The court granted the motion for extension to November 28, 2007, with the
admonition that no more extensions would be granted.  Nonetheless, on November 27,
2007, appellant filed the present motion to abate due to the aforementioned missing
portions of the record.  The motion to abate was filed because appellant could no longer
obtain an extension of the briefing deadline, according to appellant’s counsel.
          In reviewing the appellate record, we find that Tomas Rodriguez’ testimony does
appear in volume two of the Reporter’s Record.  As for the hearing conducted on
November 10, 2007, the court reporter for the 64th Judicial District has confirmed that the
hearing will be transcribed and filed with this court no later than December 17, 2007.  
          We accordingly deny the motion to abate and order appellant, Tomas Rodriguez,
and his counsel, James E. Wooldrige, to file an appellant’s brief, complying with the Texas
Rules of Appellate Procedure, with this court no later than 5:00 p.m. on December 21,
2007.  Considering that two briefing deadlines have already been missed, no motions for
extension of time to file the brief will be entertained.   
          It is so ordered. 
 
                                                                                    Per Curiam
Do not publish.